Citation Nr: 1225532	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted a 30 percent rating for bilateral pes planus, effective August 4, 2006.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the Veteran's bilateral foot disorder claim requires additional development.

The Veteran contends that he is entitled to a higher schedular rating for his bilateral pes planus.  

The record reflects that the Veteran was found to have flat feet in service and was subsequently discharged as a result.  He was later afforded service connection and assigned a noncompensable rating for that disability effective March 12, 1997, under the diagnostic code governing pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Following private podiatric treatment in August 2006 and January 2007, a VA foot examination in June 2007, and additional private treatment in July 2007, the Veteran's bilateral pes planus rating was increased to 30 percent based on findings of swelling and pain on manipulation.  The record thereafter shows that the Veteran was afforded another VA foot examination in July 2009, after which the 30 percent disability rating was continued.

Evidence submitted since the time of the Veteran's last examination indicates that he has required additional outpatient treatment for his bilateral pes planus.  Specifically, the Veteran reported to VA that his foot was to be casted in January 2010, and available VA medical records show that the Veteran underwent foot surgery in February 2011.  VA medical records also show that, since the most recent VA examination, the Veteran has received additional injections to treat his pes planus, been prescribed molded orthotics, and, for a period of months both prior and subsequent to his February 2011 surgery, was unable to wear a shoe due to pain and, instead, wore a boot on his right foot.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69   (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

In this case, the July 2009 VA examination that addressed the Veteran's bilateral foot disorder is stale.  Moreover, the evidence of record indicates that the Veteran's service-connected disability has progressively worsened and required additional clinical treatment and surgery since that examination.  Accordingly, the Board finds that, on remand, a new VA foot examination is needed to assess the current severity of the Veteran's bilateral pes planus.  38 C.F.R. § 3.159(c)(2) (2011).  That new VA examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his examination in July 2009.  See generally, Martina v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, that new examination should include specific findings regarding how many times, if any, during the pendency of this appeal the Veteran has been hospitalized due to his bilateral pes planus and the impact that this service-connected disability has had on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 3.321 (2011).

A remand is also warranted to obtain outstanding medical records.  As noted above, the Veteran reported to VA that his foot was going to be casted in January 2010, and VA medical records indicate that the Veteran underwent a foot surgery in February 2011.  However, records relating to foot casting and surgery have not been associated with the claims file.  Additionally, in a September 2010 authorization, the Veteran reported VA treatment for his feet in March 2010 and June 2010, for which no records have been associated with the claims file.  Finally, the Board notes that the most recent VA treatment record associated with the claims file is dated in July 2011.  As VA is now on notice that such records may exist and may be helpful to the Veteran's claim, those records should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, it appears that private medical records are outstanding.  Specifically, in an authorization for the release of private records, the Veteran reported undergoing private podiatric treatment in March 2008 and April 2008.  In response to the VA's record request, the private podiatrist provided a single treatment note dated in May 2008, which references prior treatment of the Veteran, as well as a future appointment scheduled for June 2008.  However, no records from that provider, other than the May 2008 treatment note, have been obtained and associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his bilateral foot disorder, those records should be obtained on remand.  

Finally, the Board observes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, it is unclear from the record whether those disability benefits are based in any part on the Veteran's bilateral foot disorder.  It appears from the record that the benefits are a result of mental disability, as noted in an April 2008 VA treatment note.  Nevertheless, on remand, the agency of original jurisdiction should request the Veteran to clarify whether his award of SSA disability benefits was based in any part upon his bilateral foot disorder.  If those records are deemed relevant to the Veteran's bilateral foot disorder, they should be obtained on remand.  38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Parenthetically, the Board notes that many of the foregoing records may have already been obtained by VA but not associated with the Veteran's claims file or Virtual VA.  A review of Virtual VA shows that the evidence considered as the basis for a May 2011 RO rating decision included a VA examination in February 2011, lay statements from the Veteran, SSA records, private podiatry treatment records dated in February 2011, and VA treatment records dated from June 2010 to April 2011.  Therefore, on remand, the agency of original jurisdiction should ensure that all records received by VA have been associated with the Veteran's claims file or uploaded into Virtual VA.  If it is determined that the SSA records are not relevant, the basis and supporting evidence of this should be reported and associated with the claims file.

Thereafter, the Veteran's bilateral pes planus claim should be reajudicated based on all of the evidence of record.  In this regard, the Board recognizes that the most recent supplemental statement of the case (SSOC) was issued in March 2010.  Following the certification of the appeal in March 2010, the Veteran submitted additional VA medical records dated from February 2011 to July 2011 in support of his claim.  That additional evidence, received in May 2011 and February 2012, has not yet been considered by the agency of original jurisdiction.  Nor was it accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Although the Veteran submitted a waiver of additional evidence in September 2010, he limited the waiver to VA medical records dated from 1997 to 2010.  

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication. 

The Board also observes that VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2011).  Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 

Significantly, the Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  On the contrary, when an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step test for determining whether to refer a case for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2009).  First, the VA adjudicating body must decide whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the adjudicators must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Therefore, in readjudicating the Veteran's claim, the agency of original jurisdiction should consider whether referral for an extraschedular rating is appropriate in light of evidence suggesting that the Veteran's service-connected foot disorder presents an unusual and exceptional condition.  38 C.F.R. § 3.321 (2011).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all evidence pertaining to the Veteran's claim and  received by VA has been associated with the Veteran's claims file or uploaded into Virtual VA.

2.  If, after the foregoing, SSA records remain outstanding, send the Veteran updated VCAA notice to inform him of the evidence necessary to substantiate his claim for increase.  Ask the Veteran to clarify whether his SSA disability benefits are based in any part on his bilateral foot disorder.  Additionally, ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his bilateral foot disorder, and afford him the opportunity to submit this additional information or evidence. 

3.  Ensure that all of the Veteran's VA treatment records dating from August 2005 not yet obtained from the VA Medical Centers in Nashville, Tennessee, and Murfreesboro, Tennessee, have been obtained and associated with the claims file or uploaded into Virtual VA.

4.  With appropriate authorization, all relevant private treatment records not yet obtained, including private records from Richard R. Young, DPM, and Timothy J. Byron, DPM, should be obtained and associated with the claims file.  If the requested records cannot be obtained or are unavailable, the Veteran should be notified of this and given an opportunity to submit other evidence. 

5.  If deemed relevant and not already of record, the RO should obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s).   If SSA records are determined not to be relevant, please provide the basis and supporting evidence concerning this finding.

6.  After the above development has been completed, the Veteran should be referred for a VA podiatric/orthopedic examination to more accurately determine the nature and severity of his service-connected bilateral pes planus.  The claims file must be made available to the examiner(s) in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies, to include X-rays, range of motion studies, and other necessary diagnostic procedures, should be conducted, and the examiner should review the results of any testing prior to completing the report.  The examiner should make specific findings concerning the Veteran's bilateral foot disability as follows:

a)  The examiner should list all impairments due to the Veteran's service-connected bilateral pes planus. 

b)  The examiner should state whether pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

c) The examiner should state whether pes planus is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

d)  The examiner should address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and how these factors impact the function of the Veteran's feet. 

e)  Discuss whether the Veteran's service-connected bilateral foot disorder is productive of any additional functional impairment. 

f)  State how many times, if any, since 2006, the Veteran has been hospitalized due to his service-connected bilateral foot disorder and the durations of any such hospitalizations.

g)  State what impact, if any, the Veteran's service-connected bilateral foot disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions. 

7.  Then, readjudicate the issue on appeal.  In so doing, expressly consider all applicable rating criteria.  Also, expressly consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable schedular and extraschedular rating criteria. Allow the Veteran and his representative an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


